EX-10 2 ex10-3.htm MINERAL PROPERTY OPTION AMENDMENT NO. 2

Exhibit 10.3

MINERAL PROPERTY OPTION AGREEMENT AMENDMENT NO. 2

This Mineral Property Option Agreement Amendment No. 2 (this "Agreement") is
dated for reference the 23rd day of April, 2009, between Starfire Minerals Inc.
(the "Owner") and Santos Resource Corp. ("Santos").

WHEREAS the parties to this Agreement entered into a mineral property option
agreement dated the 25th day of June, 2007, which was amended by amending
agreement dated as of the 29th day of May, 2009 (collectively, the "Mineral
Property Agreement").

AND WHEREAS the parties desire to amend the Mineral Property Agreement to amend
the terms to exercise the Option, as more particularly as described herein.

NOW THEREFORE in consideration of the mutual covenants and promises contained
herein, the parties agree on the following terms:

1.         Definitions.  Capitalized terms not defined herein shall have the
meaning defined in the Mineral Property Agreement.

2.         Amendment to Terms to Exercise Options.  Paragraph 2.2(c)(ii) of the
Mineral Property Agreement is deleted in its entirety and replaced with the
following:

(ii)         an additional twenty-five thousand ($25,000) dollars to be incurred
as follows:

(A)       ten thousand two hundred sixty ($10,260) dollars on or before May 11,
2009; and

(B)       fourteen thousand seven hundred forty ($14,740) dollars on or before
April 30, 2010.

3.         Continuing Effect.  The Mineral Property Agreement shall remain in
full force and effect and unamended in all respects except as amended by this
Agreement, and this Agreement and the Mineral Property Agreement shall hereafter
be read as one agreement.

4.         Enurement.  This Agreement and the Mineral Property Agreement shall
enure to the benefit of and be binding upon the parties hereto and their
respective heirs, executors, administrators, representatives, successors, and
permitted assigns.

5.         Conflict.  In the event of a conflict between this Agreement and the
Mineral Property Agreement, the terms and conditions of this Agreement shall
govern.

6.         Execution by Counterparts.  This Agreement may be executed by the
parties hereto in as many counterparts as may be necessary, and each such
agreement so executed shall be deemed to be an original and, provided that all
of the parties have executed a counterpart, such counterparts together shall
constitute a valid and binding agreement, and notwithstanding the date of
execution shall be deemed to bear the date as set forth above.  Such executed
copy may be transmitted by telecopied facsimile or other electronic method of
transmission, and the reproduction of signatures by facsimile or other
electronic method of transmission will be treated as binding as if originals.

IN WITNESS WHEREOF the parties hereto have entered into this Agreement as of the
date hereinbefore set out.

STARFIRE MINERALS INC.


per:  /s/ Dan Mosher                   
       Authorized Signatory

SANTOS RESOURCE CORP.


per:  /s/ Richard Pierce                   
        Richard Pierce, President